DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 35 is objected to because of the following informalities:  					Claim 35 (line 2) recites “configured to be drive”, which is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20-34 and 36-39 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Stegens (US 5,465,451)
As to claim 20, Stegens discloses a cleaning element (See the embodiment of Fig. 10) insertable into a vacuuming compartment, the cleaning element comprising:
a brush (40) defining a longitudinal axis (A) and comprising:
a drive end portion (The end of 710 which engages a dowel; column 3, lines 45-67 and column 4, lines 1-10) configured to be driven to rotate the brush; and 						a bearing end portion (The end of 710 shown in Fig. 10) including:
a shaft (82) driven to rotate by the drive end portion; and
a circular flange (744) extending radially outward, the shaft extending axially beyond the circular flange;

a bearing shroud (780) configured to support the bearing, the circular flange located with respect to the bearing shroud to form a labyrinth passage (The passage between 744 and 792 when 780 is attached to 740) between the circular flange and the bearing shroud when the cleaning element is located in the vacuuming compartment (column 11, lines 1-13).
As to claim 21, wherein the brush includes a brush cage (720; column 3, lines 26-29 and lines 37-38), the shaft secured to the brush cage (Fig. 10).
As to claim 22, wherein the circular flange is integrally formed with or mounted to the brush cage (744 is mounted to 720; Fig. 10).
As to claim 23, wherein the labyrinth passage is formed between an outer diameter of the circular flange and a first wall (792) of the bearing shroud (Fig. 10).
As to claim 24, further comprising: a second wall (The vertical wall directly connected to 792) that extends perpendicular to the first wall; and a third wall (786) that extends from the second wall (Fig. 10).
As to claim 25, wherein the brush comprises a sleeve (742) extending about at least a portion of the shaft (Fig. 10).
As to claim 26, wherein the sleeve and a third wall (790) of the bearing shroud form a second labyrinth passage (The passage between 790 and 84) therebetween (Fig. 10).
As to claim 27, wherein the bearing is provided separate from the bearing shroud (740 and 780 are two separate elements; Fig. 10).
As to claim 28, Stegens discloses a cleaning element (See the embodiment of Fig. 10) releasably securable in a vacuuming compartment, the cleaning element comprising:
a brush (40) defining a longitudinal axis (A), the brush comprising:

a shaft (82) configured to be driven to rotate by the drive end portion; and 			a flange (744) extending radially outward, the shaft extending axially beyond the flange;
a bearing (740) configured to receive at least a portion of the shaft to allow the shaft to rotate when the shaft and the bearing are mounted in the vacuuming compartment; and
a shroud (780) configured to support the bearing and configured to at least partially surround the bearing end portion when the cleaning element is located in the vacuuming compartment (Fig. 10).
As to claim 29, wherein the shroud and the flange together form a labyrinth passage therebetween (Fig. 10).
As to claim 30, wherein the labyrinth passage is formed between an outer portion of the flange and a first wall of the shroud (Fig. 10).
As to claim 31, further comprising: 								a second wall (The vertical wall directly connected to 792) that extends perpendicular to the first wall; and
a third wall (786) that extends perpendicular from the second wall and parallel to the first wall (Fig. 10).
As to claim 32, wherein the brush comprises a sleeve (742) extending around at least a portion of the shaft (Fig. 10).
As to claim 33, wherein the sleeve and a third wall (790) of the shroud form a second labyrinth passage (The passage between 790 and 84) therebetween (Fig. 10).
As to claim 34, wherein the brush includes a brush cage (720; column 3, lines 26-29 and lines 37-38), the shaft secured to the brush cage and the flange integrally formed with the brush cage (Fig. 10).

a brush (40) defining a central axis (A) and comprising a bearing end portion (The end of 710 shown in Fig. 10) including: 										a shaft (82) rotatable about the central axis; and
a flange (744) extending radially outward, the shaft extending axially beyond the flange;
a bearing (740) configured to receive at least a portion of the shaft to allow the shaft to rotate when the shaft and the bearing are located in the vacuuming compartment; and
a shroud (780) configured to support the bearing and located with respect to the flange to form a labyrinth passage (The passage between 744 and 792 when 780 is attached to 740) between the flange and the shroud when the cleaning element is located in the vacuuming compartment (Fig. 10 and column 11, lines 1-13).
As to claim 37, wherein the labyrinth passage is formed between an outer portion of the flange and a first wall (792) of the shroud (Fig. 10).
As to claim 38, wherein the brush includes a brush cage (720; column 3, lines 26-29 and lines 37-38), the shaft secured to the brush cage and the flange integrally formed with or mounted to the brush cage (Fig. 10).
As to claim 39, wherein the flange extends radially beyond the cage and the brush extends radially beyond the flange (Fig. 10).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stegens in view of Kasper (US 2001/0022010).
Stegens does not disclose the drive end portion being connected to a drive gear configured to drive the brush to rotate.
Kasper discloses a vacuum cleaner comprising a drive gear (216) configured to drive a brush (206) to rotate (paragraph 45).
It would have been obvious to have modified Stegens such that the drive end portion is connected to a drive gear configured to drive the brush to rotate, as taught by Kasper, in order to provide a suitable alternative rotation mechanism for the brush.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723